DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Alland et al. (US 20110163904 A1) (hereinafter Alland).  As cited in prior actions, Alland discloses a refractive block adhered to a front interior surface of a vehicle windshield, and in front of a camera such that the refractive block is in the optical line of sight of the camera.  Typically, light would enter the refractive block and pass through an air gap before entering the lens of a camera.  However, with proper lens optimization, the air gap may be eliminated such that the camera lens contacts the light exit surface of the refractive block.
Additional prior art Troxell et al. (US 20060034002 A1) (hereinafter Troxell) discloses that an image sensing component is mounted perpendicularly to a light-exit surface of a refractive block. 
Additional prior art Kaplan et al. (WO 2018073528 A1) (hereinafter Kaplan) discloses a cutout or opening formed in a vehicle windshield, wherein a converging lens element is placed in the cutout portion and functions to deflect a beam towards a sensor of a camera element.   
However, the cited prior art fails to teach or render obvious the following combination of elements of independent claim 1: “wherein the camera lens attaching portion is configured to be disposed in an opening in the vehicle window such that the camera captures the images of outside of the vehicle without image light of the images passing through the vehicle window, wherein the camera lens attaching portion has an L-shaped cross-section, wherein a corner portion of the L-shaped cross-section projects from the vehicle window in a forward direction of the vehicle and wherein a window surface of the camera lens attaching surface is inclined with respect to the vehicle window.”

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486